The opinion in this case was filed on February 23 (85 S.C. 54) . On application for stay, stay order was filed on March 14, after remittitur had gone. This order was revoked by order filed March 16. Another application for recall of remittitur and stay of same on petition for rehearing joined in by respondent was filed April 6, and the following per curiam order made thereon:
April 25, 1910.
This is an application for an order recalling the remittitur in which the respondents have joined.
For this reason and also on the ground that application was made for a stay of the remittitur, although no order was filed within the time required by law, this Court is satisfied that it should be recalled, and it is so ordered.
With reference to the petition for rehearing, the following order was filed:
May 10, 1910.